Citation Nr: 1040919	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for an acquired 
psychiatric disorder, diagnosed as major depressive disorder, to 
include entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to September 2004.
 
This matter is on appeal from a March 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge 
in August 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last accorded a VA examination for her major 
depressive disorder in February 2008.  However, at her hearing 
before the Board in August 2009, she intimated that her 
disability had worsened since that most recent examination. 
Transcript (T.) at 8.

In addition to the general assertion that she made in her 
February 2009 substantive appeal, indicating that her depression 
and anxiety had worsened, she stated at her hearing that the 
medication she has been on for the past three years is not as 
effective in controlling her psychiatric symptoms.  T. at 9.  She 
also has indicated that she will sometimes lie in bed all day and 
has increasingly neglected her hygiene.  T. at 3.  Significantly, 
she also stated that she had more prominent suicidal ideation.  
T. at 4.  

In contrast, at her most recent VA examination in February 2008, 
the Veteran indicated that she had difficulty getting up from 
sleeping, but did not indicate that she spent the day in bed.  
Moreover, she did not endorse symptoms of suicidal or homicidal 
ideation.   

VA's General Counsel has indicated that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  In light of the Veteran's testimony 
indicating that her disability has worsened since her most recent 
VA examination in February 2008, the Board finds that an 
additional VA examination is necessary to determine the current 
nature and extent of her service-connected major depressive 
disorder.

Additionally, at her hearing before the Board in August 2009, the 
Veteran stated that she had difficulty maintaining employment and 
she indicated that she essentially relies on her parents for 
support.  T. at 3.  She made a similar assertion in a statement 
she submitted in July 2008.  While she stated at her hearing that 
she was attempting to pursue a degree in the meantime, she has 
had to drop out on numerous occasions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for TDIU is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  Based on her testimony and statements, the Board finds 
that the issue of TDIU has been reasonably raised by the record 
and is, thus, properly before the Board by virtue of her 
increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

Given the Veteran's assertions that she is unemployable, a VA 
opinion should be provided to determine whether this disability 
renders her unable to secure or follow a substantially gainful 
occupation.  

The claims file reflects that the Veteran has received VA medical 
treatment from the VA Medical Center in Fayetteville, Arkansas.  
However, as the claims file only includes outpatient and 
inpatient treatment records from that provider dated up to June 
2009, and that the Veteran reports routine VA treatment for the 
symptoms of her major depressive disorder, any additional records 
from that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records pertaining to 
the Veteran's claimed major depressive 
disorder from the Fayetteville VAMC for the 
period from June 2009 to the present.

2. Schedule the Veteran for an examination to 
determine the current nature and extent of 
her major depressive disorder.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  Any 
testing deemed necessary should be performed.

The examiner should identify all current 
manifestations of the Veteran's major 
depressive disorder (MDD).  To the extent 
possible, the manifestations of the service-
connected MDD should be distinguished from 
those of any other psychiatric disorder found 
to be present.

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected MDD.  In addition, the 
examiner should provide a global assessment 
of functioning score with an explanation of 
the significance of the score assigned.  The 
examiner should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
service-connected MDD consistent with the 
American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  As part of this 
examination, the examiner is asked to 
determine the effects of her MDD on her 
ability to maintain employment consistent 
with her education and occupational 
experience. 

Based on a review of the case and the claims 
file, the examiner must provide an opinion as 
to whether the Veteran's service-connected 
disability precludes her from securing and 
following substantially gainful employment 
consistent with her education and 
occupational experience.

All opinions provided must include an 
explanation of the bases for the opinion.  If 
the requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation.

3.  Adjudicate the issues of entitlement to a 
rating in excess of 50 percent for major 
depressive disorder and whether a TDIU is 
warranted.  If the claims on appeal remains 
denied, the Veteran and her representative 
must be provided a supplemental statement of 
the case.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

